Exhibit TXCO Resources Inc. Overriding Royalty Purchase Plan 1.Purpose The purpose of the Overriding Royalty Purchase Plan is to allow the Company to purchase the overriding royalty interests of JamesE. Sigmon, the Company's Chairman, President and Chief Executive Officer, in the Company's oil and gas leases, in exchange for cash, shares of the Company's common stock or a combination thereof, if and when purchase terms are agreed upon by the Board of Directors and Mr. Sigmon. The Board of Directors and Mr. Sigmon intend, from time to time, to jointly select a third-party appraiser to provide an appraisal report and/or fairness opinion, as they mutually deem appropriate, to the Company and Mr. Sigmon to aid in their negotiations with respect to the purchase price of any overriding royalty interests, although Mr. Sigmon is not obligated to accept any appraisal of his overriding royalty interests.Any purchase price will be mutually agreed upon by Mr. Sigmon and the Board of Directors (with Mr. Sigmon abstaining from any Board discussions and vote(s) relating thereto).For the avoidance of doubt and notwithstanding any other provision of the plan to the contrary, the Company may purchase some or all of Mr. Sigmon's overriding royalty interests in the Company's existing or future oil and gas leases, in one or more transactions, over the term of this plan. Any shares of the Company's common stock issued in exchange for the overriding royalty interests may or may not be registered for resale by the Company, with the terms of any such registration rights to be mutually agreed upon by Mr.
